Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (Agreement) is entered into among the United States of
America, acting through the United States Department of Justice and on behalf of
the Office of Inspector General (OIG-HHS) of the Department of Health and Human
Services (HHS) (collectively the “United States”), RehabCare Group, Inc., and
RehabCare Group East, Inc. (collectively “RehabCare”), Kindred Healthcare, Inc.
(“Kindred,” with Kindred and RehabCare hereafter collectively referred to as
“Defendants”), and Janet Halpin and Shawn Fahey (collectively the “Relators”)
(hereafter collectively referred to as “the Parties”), through their authorized
representatives.

RECITALS

A. RehabCare provides rehabilitative services, including physical, occupational,
and speech therapy, to patients at numerous skilled nursing facilities (SNFs)
nationwide. Kindred, a Delaware corporation with its headquarters in Louisville,
Kentucky, is a healthcare services company that operates various businesses
through its subsidiaries. On June 1, 2011, Kindred Healthcare Development, Inc.,
a subsidiary of Kindred, merged with and into RehabCare Group, Inc., with
RehabCare Group, Inc. continuing as the surviving corporation. In 2010 and 2011,
the SNFs at which RehabCare provided rehabilitative services included those
listed on Attachment A. These SNFs billed Medicare for services provided to
their patients, and their bills were based, in part, on the information and
rehabilitation therapy provided by their contractor, RehabCare.

 

Page 1 of 15



--------------------------------------------------------------------------------

B. On December 7, 2011, Janet Halpin and Shawn Fahey filed a qui tam action in
the United States District Court for the District of Massachusetts captioned
United States ex rel. Halpin and Fahey v. Kindred Healthcare, Inc., Case
No. 1:11cv12139-RGS, pursuant to the qui tam provisions of the False Claims Act,
31 U.S.C. § 3730(b) (the “Civil Action”). Among other things, the qui tam
complaint alleged that RehabCare caused its SNF customers to bill for
unreasonable and unnecessary rehabilitation therapy. On February 3, 2015, the
United States intervened in the Civil Action as to Relators’ allegations that
RehabCare caused the submission of false claims under Medicare Part A. Relators
subsequently filed an amended complaint on March 9, 2015.

C. The United States contends that Defendants caused to be submitted claims for
payment to the Medicare Program (Medicare), Title XVIII of the Social Security
Act, 42 U.S.C. §§ 1395-1395kkk-1.

D. The United States contends that it has certain civil claims against
Defendants arising from RehabCare’s conduct of allegedly causing the submission
of false claims to Medicare Part A as alleged in the United States’ Complaint in
Intervention insofar as it applies to patients who were provided therapy at the
SNFs listed on Attachment A during the period from January 1, 2009 to
September 30, 2013, had a length of stay of at least 33 days, and whose care was
billed to Medicare at the highest resource utilization group (RUG) rate, ultra
high, at least once during that Medicare Part A stay. The United States further
contends that it has certain civil claims against Defendants arising from
RehabCare’s conduct in allegedly providing a kickback, as described in the
United States’ Complaint in Intervention, which allegedly caused the

 

Page 2 of 15



--------------------------------------------------------------------------------

submission of false claims to Medicare by: Friendship Village SNF in Dublin,
Ohio; The Forum at Ranch San Antonio SNF in Cupertino, California; Aldersly
Gardens SNF in San Rafael, California; Wesley Pines SNF in Lumberton, North
Carolina; Henry Ford Village SNF in Dearborn, Michigan; and the Residences of
Thomas Circle SNF in Washington, DC. The conduct described in this Paragraph D
is referred to herein as the “Covered Conduct.”

E. Defendants deny the allegations in Paragraph D and in the Civil Action.

F. This Agreement is neither an admission of liability by Defendants nor a
concession by the United States that its claims are not well founded.

G. Relators claim entitlement under 31 U.S.C. § 3730(d) to a share of the
proceeds of this Settlement Agreement and to Relators’ reasonable expenses,
attorneys’ fees and costs.

To avoid the delay, uncertainty, inconvenience, and expense of protracted
litigation, and in consideration of the mutual promises and obligations of this
Settlement Agreement, the Parties agree and covenant as follows:

TERMS AND CONDITIONS

1. Defendants shall pay to the United States $125 million plus interest at a
rate of 1.875 percent from August 31, 2015 through the date of full payment
(Settlement Amount), no later than 10 days after the Effective Date of this
Agreement by electronic funds transfer pursuant to written instructions to be
provided by the Office of the United States Attorney for the District of
Massachusetts.

 

Page 3 of 15



--------------------------------------------------------------------------------

2. Conditioned upon the United States receiving the Settlement Amount from
Defendants and as soon as feasible after receipt, the United States shall pay
$23,888,000 to Relators by electronic transfer.

3. Relators and their counsel Jeffrey Newman Esq. have claims for their
attorney’s fees and costs incurred in the prosecution of this action (the “Fees
Claim”), evidence of which has been presented to the Defendant. In addition,
Relator Janet Halpin has asserted a 3730(h) retaliation claim (the “3730(h)
Claim”) against the Defendant.

The Fees Claim and Relator Halpin’s 3730(h) Claim are not released herein.
Should the parties be unable to resolve the Fees Claim and/or the 3730(h) Claim,
then the United States District Court shall have continuing jurisdiction to
issue an order with regard to the Fees Claim, and the 3730(h) Claim shall be
allowed to litigate to completion.

4. Subject to the exceptions in Paragraph 7 (concerning excluded claims) below,
and conditioned upon Defendants’ full payment of the Settlement Amount, the
United States fully and finally releases Defendants, together with their current
and former parent corporations; current and former direct and indirect
subsidiaries; current and former brother or sister corporations; current and
former divisions; current and former owners; current and former directors,
officers, and employees; and the predecessors, successors, transferees, and
assigns of any of them, from any civil or administrative monetary claim the
United States has for the Covered Conduct under the False Claims Act, 31 U.S.C.
§§ 3729-33; the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a; the Program
Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-12; any statutory provision creating
a cause of action for civil damages or civil penalties for which the Civil
Division

 

Page 4 of 15



--------------------------------------------------------------------------------

of the Department of Justice has actual and present authority to assert and
compromise pursuant to 28 C.F.R. Part O, Subpart I, § 0.45(d); or the common law
theories of payment by mistake, unjust enrichment, and fraud.

5. Subject to the exceptions in Paragraph 7 below, and conditioned upon
Defendants’ full payment of the Settlement Amount, Relators, for themselves and
for their heirs, successors, attorneys, agents, and assigns, fully and finally
release Defendants, together with their current and former parent corporations;
current and former direct and indirect subsidiaries; current and former brother
or sister corporations; current and former divisions; current and former owners;
current and former directors, officers, and employees; and the predecessors,
successors, transferees, and assigns of any of the them from any civil monetary
claim Relators have on behalf of the United States for the Covered Conduct under
the False Claims Act, 31 U.S.C. §§ 3729-33. Nothing herein shall be deemed as a
release by the Relators or their counsel of the Defendants concerning their
existing claims for fees and costs relating to the prosecution of these claims,
or a Release of the Defendants by Relator Halpin for her pending claim against
the Defendants pursuant to 31 U.S.C. § 3730(h).

6. In consideration of the obligations of Defendants in this Agreement, and in
the Corporate Integrity Agreement (CIA) entered into between OIG-HHS and
Defendants, and conditioned upon Defendants’ full payment of the Settlement
Amount, the OIG-HHS agrees to release and refrain from instituting, directing,
or maintaining any administrative action seeking exclusion from Medicare,
Medicaid, and other Federal health care programs (as defined in 42 U.S.C.
§ 1320a-7b(f)) against Defendants under 42 U.S.C. § 1320a-7a (Civil Monetary
Penalties Law) or 42 U.S.C. § 1320a-7(b)(7)

 

Page 5 of 15



--------------------------------------------------------------------------------

(permissive exclusion for fraud, kickbacks, and other prohibited activities) for
the Covered Conduct, except as reserved in Paragraph 7 (concerning excluded
claims), below, and as reserved in this Paragraph. The OIG-HHS expressly
reserves all rights to comply with any statutory obligations to exclude
Defendants from Medicare, Medicaid, and other Federal health care programs under
42 U.S.C. § 1320a-7(a) (mandatory exclusion) based upon the Covered Conduct.
Nothing in this Paragraph precludes the OIG-HHS from taking action against
entities or persons, or for conduct and practices, for which claims have been
reserved in Paragraph 7, below.

7. Notwithstanding the releases given in paragraphs 4, 5 and 6 of this
Agreement, or any other term of this Agreement, the following claims of the
United States are specifically reserved and are not released:

 

  a. Any liability arising under Title 26, U.S. Code (Internal Revenue Code);

 

  b. Any criminal liability;

 

  c. Except as explicitly stated in this Agreement, any administrative
liability, including mandatory exclusion from Federal health care programs;

 

  d. Any liability to the United States (or its agencies) for any conduct other
than the Covered Conduct;

 

  e. Any liability based upon obligations created by this Agreement;

 

  f. Any liability for express or implied warranty claims or other claims for
defective or deficient products or services, including quality of goods and
services;

 

Page 6 of 15



--------------------------------------------------------------------------------

  g. Any liability for personal injury or property damage or for other
consequential damages arising from the Covered Conduct; and

 

  h. Except as otherwise provided for in this Agreement, any liability of
individuals.

8. Relators and their heirs, successors, attorneys, agents, and assigns shall
not object to this Agreement but agree and confirm that this Agreement is fair,
adequate, and reasonable under all the circumstances, pursuant to 31 U.S.C. §
3730(c)(2)(B). Conditioned upon Relators’ receipt of the payment described in
Paragraph 2, Relators and their heirs, successors, attorneys, agents, and
assigns fully and finally release, waive, and forever discharge the United
States, its agencies, officers, agents, employees, and servants, from any claims
arising from the filing of the Civil Action or under 31 U.S.C. § 3730, and from
any claims to a share of the proceeds of this Agreement and/or the Civil Action.

9. Relators, for themselves, and for their heirs, successors, attorneys, agents,
and assigns, release Defendants, and their officers, agents, and employees, from
any liability to Relators arising from the filing of the Civil Action, or under
31 U.S.C. § 3730(d) for expenses or attorney’s fees and costs.

10. Defendants waive and shall not assert any defenses Defendants may have to
any criminal prosecution or administrative action relating to the Covered
Conduct that may be based in whole or in part on a contention that, under the
Double Jeopardy Clause in the Fifth Amendment of the Constitution, or under the
Excessive Fines Clause in the Eighth Amendment of the Constitution, this
Agreement bars a remedy sought in such criminal prosecution or administrative
action. Nothing in this paragraph or any other

 

Page 7 of 15



--------------------------------------------------------------------------------

provision of this Agreement constitutes an agreement by the United States
concerning the characterization of the Settlement Amount for purposes of the
Internal Revenue laws, Title 26 of the United States Code.

11. Defendants fully and finally release the United States, its agencies,
officers, agents, employees, and servants, from any claims (including attorney’s
fees, costs, and expenses of every kind and however denominated) that Defendants
have asserted, could have asserted, or may assert in the future against the
United States, its agencies, officers, agents, employees, and servants, related
to the Covered Conduct and the United States’ investigation and prosecution
thereof.

12. Defendants fully and finally release Relators from any claims (including
attorney’s fees, costs, and expenses of every kind and however denominated) that
Defendants have asserted, could have asserted, or may assert in the future
against the Relator, related to the Relators’ claims in the Civil Action and the
Relators’ investigation and prosecution thereof.

13. The Settlement Amount shall not be decreased as a result of the denial of
claims for payment now being withheld from payment by any Medicare contractor
(e.g., Medicare Administrative Contractor, fiscal intermediary, carrier) or any
state payer, related to the Covered Conduct; and Defendants agree not to
resubmit to any Medicare contractor or any state payer any previously denied
claims related to the Covered Conduct, and agree not to appeal any such denials
of claims.

14. Defendants agree to the following:

a. Unallowable Costs Defined: All costs (as defined in the Federal Acquisition
Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the

 

Page 8 of 15



--------------------------------------------------------------------------------

Social Security Act, 42 U.S.C. §§ 1395-1395kkk and 1396-1396w-5; and the
regulations and official program directives promulgated thereunder) incurred by
or on behalf of Defendants, their present or former officers, directors,
employees, shareholders, and agents in connection with:

 

  (1) the matters covered by this Agreement;

 

  (2) the United States’ audit(s) and civil and criminal investigation(s) of the
matters covered by this Agreement;

 

  (3) Defendants’ investigation, defense, and corrective actions undertaken in
response to the United States’ audit(s) and civil and criminal investigation(s)
in connection with the matters covered by this Agreement (including attorney’s
fees);

 

  (4) the negotiation and performance of this Agreement;

 

  (5) the payment Defendants make to the United States pursuant to this
Agreement and any payments that Defendants may make to Relators, including costs
and attorney’s fees; and

 

  (6) the negotiation of, and obligations undertaken pursuant to the CIA to:

 

  (i) retain an independent review organization to perform annual reviews as
described in Section III of the CIA; and

(ii) prepare and submit reports to the OIG-HHS,

are unallowable costs for government contracting purposes and under the Medicare
Program, Medicaid Program, TRICARE Program, and Federal Employees Health
Benefits Program (FEHBP) (hereinafter referred to as Unallowable Costs).
However,

 

Page 9 of 15



--------------------------------------------------------------------------------

nothing in paragraph 14.a.(6) that may apply to the obligations undertaken
pursuant to the CIA affects the status of costs that are not allowable based on
any other authority applicable to Defendants.

b. Future Treatment of Unallowable Costs: Unallowable Costs shall be separately
determined and accounted for by Defendants, and Defendants shall not charge such
Unallowable Costs directly or indirectly to any contracts with the United States
or any State Medicaid program, or seek payment for such Unallowable Costs
through any cost report, cost statement, information statement, or payment
request submitted by Defendants or any of their subsidiaries or affiliates to
the Medicare, Medicaid, TRICARE, or FEHBP Programs.

c. Treatment of Unallowable Costs Previously Submitted for Payment: Defendants
further agree that within 90 days of the Effective Date of this Agreement they
shall identify to applicable Medicare and TRICARE fiscal intermediaries,
carriers, and/or contractors, and Medicaid and FEHBP fiscal agents, any
Unallowable Costs (as defined in this Paragraph) included in payments previously
sought from the United States, or any State Medicaid program, including, but not
limited to, payments sought in any cost reports, cost statements, information
reports, or payment requests already submitted by Defendants or any of their
subsidiaries or affiliates and shall request, and agree, that such cost reports,
cost statements, information reports, or payment requests, even if already
settled, be adjusted to account for the effect of the inclusion of the
Unallowable Costs. Defendants agree that the United States, at a minimum, shall
be entitled to recoup from Defendants any overpayment plus applicable interest
and penalties as a result of the inclusion of such Unallowable Costs on
previously-submitted cost reports, information reports, cost statements, or
requests for payment.

 

Page 10 of 15



--------------------------------------------------------------------------------

Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by Defendants or any of its subsidiaries or affiliates on
the effect of inclusion of Unallowable Costs (as defined in this Paragraph) on
Defendants or any of their subsidiaries’ or affiliates’ cost reports, cost
statements, or information reports.

d. Nothing in this Agreement shall constitute a waiver of the rights of the
United States to audit, examine, or re-examine Defendants’ books and records, or
the books and records of its subsidiaries or affiliates to determine that no
Unallowable Costs have been claimed in accordance with the provisions of this
Paragraph.

15. This Agreement is intended to be for the benefit of the Parties, their
current and former parent corporations, subsidiaries, predecessors, successors,
and assigns only. The Parties do not release any claims against any other person
or entity, except to the extent provided for in Paragraph 16 (waiver for
beneficiaries paragraph), below.

16. Defendants agree that they waive and shall not seek or cause others to seek
payment for any of the health care billings covered by this Agreement from any
health care beneficiaries or their parents, sponsors, legally responsible
individuals, or third party payors based upon the claims defined as Covered
Conduct.

17. Upon the United States’ receipt of the Settlement Amount described in
Paragraph 1, above, the United States and Relators shall promptly sign and file
in the

 

Page 11 of 15



--------------------------------------------------------------------------------

Civil Action a Joint Stipulation To Dismiss Defendants from the Civil Action
pursuant to Rule 41(a)(1). The Civil Action will be dismissed as to Defendants
with prejudice as to Relators, but as to the United States with prejudice only
as to the Covered Conduct.

18. Each Party shall bear its own legal and other costs incurred in connection
with this matter, including the preparation and performance of this Agreement.

19. Each party and signatory to this Agreement represents that it freely and
voluntarily enters in to this Agreement without any degree of duress or
compulsion.

20. This Agreement is governed by the laws of the United States. The exclusive
jurisdiction and venue for any dispute relating to this Agreement is the United
States District Court for the District of Massachusetts. For purposes of
construing this Agreement, this Agreement shall be deemed to have been drafted
by all Parties to this Agreement and shall not, therefore, be construed against
any Party for that reason in any subsequent dispute.

21. This Agreement constitutes the complete agreement between the Parties. This
Agreement may not be amended except by written consent of the Parties.

22. The undersigned represent and warrant that they are fully authorized to
execute this Agreement on behalf of the persons and entities indicated below.

23. This Agreement may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same Agreement.

24. This Agreement is binding on Defendants’ successors, transferees, heirs, and
assigns.

25. This Agreement is binding on Relators’ successors, transferees, heirs, and
assigns.

 

Page 12 of 15



--------------------------------------------------------------------------------

26. All parties consent to the United States’ disclosure of this Agreement, and
information about this Agreement, to the public.

27. This Agreement is effective on the date of signature of the last signatory
to the Agreement (Effective Date of this Agreement). Facsimiles of signatures
shall constitute acceptable, binding signatures for purposes of this Agreement.

[signatures follow]

 

Page 13 of 15



--------------------------------------------------------------------------------

THE UNITED STATES OF AMERICA

 

DATED: January 12, 2016     BY:  

/s/ Gregg Shapiro

      GREGG SHAPIRO       Assistant United States Attorney       District of
Massachusetts DATED: January 11, 2016     BY:  

/s/ Christelle Klovers

      CHRISTELLE KLOVERS       ROHITH SRINIVAS       Trial Attorneys      
Commercial Litigation Branch       Civil Division       U.S. Department of
Justice DATED: January 11, 2016     BY:  

/s/ Robert K. Deconti

      ROBERT K. DECONTI       Assistant Inspector General for Legal Affairs    
  Office of Counsel to the Inspector General       Office of Inspector General  
    U.S. Department of Health and Human Services       RELATORS DATED: January
6, 2016     BY:  

/s/ Janet Halpin

      JANET HALPIN DATED: January 6, 2016     BY:  

/s/ Shawn Fahey

      SHAWN FAHEY DATED: January 6, 2016     BY:  

/s/ Jeffrey A. Newman

      JEFFREY A. NEWMAN       Law Offices of Jeffrey A. Newman & Associates    
  Counsel for Relators

 

Page 14 of 15



--------------------------------------------------------------------------------

DEFENDANTS

 

DATED: January 8, 2016     BY:  

/s/ Benjamin A. Breier

      BENJAMIN A. BREIER       Chief Executive Officer       Kindred Healthcare,
Inc. DATED: January 7, 2016     BY:  

/s/ Jon B. Rousseau

      JON B. ROUSSEAU       President       RehabCare Group, Inc. DATED: January
7, 2016     BY:  

/s/ Jon B. Rousseau

      JON B. ROUSSEAU       President       RehabCare Group East, Inc. DATED:
January 8, 2016     BY:  

/s/ Glenn P. Hendrix

      GLENN P. HENDRIX       Arnall Golden Gregory, LLP       Counsel for
Kindred Healthcare, Inc., RehabCare       Group, Inc., and RehabCare Group East,
Inc.

 

Page 15 of 15



--------------------------------------------------------------------------------

ATTACHMENT A

 

Count

  

SNF Name

  

City

  

State

1    Abbey Delray North    Delray Beach    FL 2    Abbey Delray South    Delray
Beach    FL 3    Aberdeen Village    Olathe    KS 4    Abramson Center for
Jewish Life    North Wales    PA 5    Ackert Park Skilled Care Community   
University City    MO 6    Advanced Health & Rehab Center of Garland    Garland
   TX 7    Alexander Nininger SVNH    Pembroke Pines    FL 8    All Faith
Pavilion    Chicago    IL 9    Althea Woodland    Silver Spring    MD 10   
Amenity Manor    Topsham    ME 11    Anderson House    Shoreline    WA 12   
Arkansas Convalescent Center    Pine Bluff    AR 13    Arkansas Nursing and
Rehab Center    Texarkana    AR 14    Arlington Residence & Rehab    Arlington
   TX 15    Ashford Hall    Irving    TX 16    Atrium Health Care and
Rehabilitation Center    Cahokia    IL 17    Aurora Rehab & Living Center   
Aurora    IL 18    Ausable Valley Continuing Care Retirement Community   
Fairview    MI 19    Avalon Helath Care Center at Stoneridge    Mystic    CT 20
   Aviston Countryside Manor    Aviston    IL 21    Bala Nursing Center   
Philadelphia    PA 22    Baya Pointe Nursing Center    Lake City    FL 23   
Baywood Court    Castro Valley    CA 24    Beacon Hill    Lombard    IL 25   
Beacon Ridge    Indiana    PA 26    Beauvais Manor on the Park    St Louis    MO
27    Becker Shoop Center    Racine    WI 28    Bedford Court    Silver Spring
   MD 29    Belleville Healthcare and Rehabilitation    Belleville    IL 30   
Bellevue Health and Rehabilitation Center    Oklahoma City    OK 31    Berkeley
Square Retirement Community    Hamilton    OH 32    Bethany Community Home   
Alexandria    MN 33    Bethany Lutheran Home, Inc.    Council Bluffs    IA 34   
Bethany on 42nd    Fargo    ND 35    Bethesda Dilworth    St Louis    MO 36   
Bethesda Meadow    Ellisville    MO 37    Bethesda Southgate    St. Louis    MO
38    Bishop Care Ctr    Bishop    CA 39    Blair House of Tewksbury   
Tewksbury    MA 40    Blaire House of Milford    Milford    MA 41    Blough
Healthcare Center    Bethlehem    PA 42    Bon Secours - DePaul Medical Center
TCU    Norfolk    VA 43    Bon Secours - Maryview Nursing Center    Suffolk   
VA 44    Bon Secours St. Petersburg    St Petersburg    FL 45    Brandon Woods
of Dartmouth Inc.    South Dartmouth    MA 46    Brandon Woods of New Bedford   
New Bedford    MA 47    Brentwood Place IV    Dallas    TX 48    Brentwood Place
One    Dallas    TX 49    Brentwood Place Three    Dallas    TX



--------------------------------------------------------------------------------

50    Brentwood Place Two    Dallas    TX 51    Breton Rehabilitation and Living
Centre    Grand Rapids    MI 52    Brightmoor Nursing Center    Griffin    GA 53
   Brighton Gardens of Bellaire    Bellaire    TX 54    Brighton Gardens Yorba
Linda    Yorba Linda    CA 55    Broad Creek Care Center    Hilton Head Island
   SC 56    Broomall Rehab and Nursing Center    Broomall    PA 57   
Buckingham’s Choice    Adamstown    MD 58    Buckner Villa Siesta Home    Austin
   TX 59    Calhoun County Medical Care Facility    Battle Creek    MI 60   
Camp Care    Inman    SC 61    Canterbury Towers Health Center    Tampa    FL 62
   Carillon Senior Living Campus    Lubbock    TX 63    Carlyle Healthcare
Center    Carlyle    IL 64    Carrington Place    Wytheville    VA 65    Casa
Arena Blanca Health Care    Alamogordo    NM 66    Casa De Oro Care Center   
Las Cruces    NM 67    Casa Del Sol Senior Care Center    Las Cruces    NM 68   
Casa Maria Nursing Center    Roswell    NM 69    CC Young Memorial Home   
Dallas    TX 70    Cedar Creek    Norman    OK 71    Cedar Crest    Janesville
   WI 72    Cedar View Rehab & Healthcare Ctr    Austin    TX 73    Cedarcrest
Manor    Washington    MO 74    Cedars at the JCA    Chesterfield    MO 75   
Cedarview Care Center    Owatonna    MN 76    Charleston Rehabilitation & Health
Care Center    Charleston    IL 77    Christian Care Center of Bedford County   
Shelbyville    TN 78    Christian Care Center of Johnson City    Johnson City   
TN 79    Christian Care Center of Kuttawa    Kuttawa    KY 80    Christian Care
Center of Springfield    Springfield    TN 81    Christian Care Ctr of
Rutherford County    Smyrna    TN 82    Christian Health Center of Corbin   
Corbin    KY 83    Christian Health Center of Hopkinsville    Hopkinsville    KY
84    Christian Health Center of Louisville    Louisville    KY 85    Church
Creek    Arlington Heights    IL 86    Citizens Care & Rehab Center of Frederick
   Frederick    MD 87    Clare Oaks in Bartlett    Bartlett    IL 88    Claridge
House    North Miami    FL 89    Clark Lindsey Village    Urbana    IL 90   
Clark Retirement Community    Grand Rapids    MI 91    Clement Manor   
Greenfield    WI 92    Clover Manor Inc.    Auburn    ME 93    Collington
Episcopal Life Care Community    Mitchellville    MD 94    Colonial Acres   
Golden Valley    MN 95    Colonial Healthcare    Auburn    CA 96    Columbia   
Wyocena    WI 97    Community Care Ctr    Chicago    IL 98    Community Nursing
& Rehab    Naperville    IL 99    Concordia Life Care Community    Oklahoma City
   OK



--------------------------------------------------------------------------------

100    Copper Ridge    Sykesville    MD 101    Cornerstone Nursing and
Rehabilitation Center    Dunn    NC 102    Courtland Terrace    Gastonia    NC
103    Courtyards at Fort Worth    Fort Worth    TX 104    Courville at
Manchester    Manchester    NH 105    Courville of Nashua    Nashua    NH 106   
Covenant Village of Florida    Plantation    FL 107    Cranford Health and
Extended Care Center    Cranford    NJ 108    Crawford County Care Center   
Saegertown    PA 109    Crestview Manor Nursing & Rehabilitation Center   
Belton    TX 110    Crestwood Care Centre    Crestwood    IL 111    Crouse
Community Center    Morrisville    NY 112    Cumberland Nursing and
Rehabilitation Center    Fayetteville    NC 113    Cypress Club Inc    Hilton
Head    SC 114    Dallas Retirement Village    Dallas    OR 115    Daughters of
Israel Nursing Home    West Orange    NJ 116    Deer Meadows Residence   
Philadelphia    PA 117    Deerbrook Skilled Nursing & Rehab Center    Humble   
TX 118    Delta Nursing & Rehab Ctr    Visalia    CA 119    Denton
Rehabilitation and Nursing Center    Denton    TX 120    Derby Health and
Rehabilitation Center    Derby    KS 121    Doctors Nursing and Rehabilitaion
Center    Salem    IL 122    Donalson Care Centers    Fayetteville    TN 123   
Douglas Rehabilitation and Care Center    Mattoon    IL 124    E.F. Bertha Kruse
Memorial Lutheran Village    Brenham    TX 125    Eden Hill Communities    New
Braunfels    TX 126    Edgehill    Stamford    CT 127    El Dorado Care Ctr   
Placerville    CA 128    Ephrata Manor    Ephrata    PA 129    Episcopal Church
Home    St. Paul    MN 130    Estrella Oaks Rehabilitation and Care Center   
Georgetown    TX 131    Eventide at Sheyenne Crossings    West Fargo    ND 132
   Eventide on Eighth    Moorhead    MN 133    Evergreen Nursing and Rehab   
Effingham    IL 134    Excelsior Springs Nursing & Rehab    Excelsior Springs   
MO 135    Fairhaven    Sykesville    MD 136    Fairmount Homes    Ephrata    PA
137    Falcons Landing    Potomac Falls    VA 138    Fall Brook Nursing & Rehab
   Houston    TX 139    Falmouth By the Sea    Falmouth    ME 140    Family
Health and Rehabilitation Center    Wichita    KS 141    Ferncliff Nursing Home
   Rhinebeck    NY 142    Fleet Landing    Altantic Beach    FL 143    Flora
Rehabilitation & Health Care Center    Flora    IL 144    Florida Presbyterian
Homes    Lakeland    FL 145    Focus Rehab and Nursing at Utica    Utica    NY
146    Foothill Oaks Care Ctr    Auburn    CA 147    Fountain at Bronson Place
(or the Springs at the Fountains)    Kalamazoo    MI 148    Fountainview Center
for Alzheimer’s Disease    Atlanta    GA 149    Four Fountains Convalescent
Center    Belleville    IL



--------------------------------------------------------------------------------

150    Franciscan Villa    Milwaukee    WI 151    Friendship Village   
Kalamazoo    MI 152    Friendship Village Chesterfield    Chesterfield    MO 153
   Friendship Village of Columbus Ohio, Inc.    Columbus    OH 154    Friendship
Village of South County    St. Louis    MO 155    Garden Manor Extended Care
Center    Middletown    OH 156    Garden Spot Village    New Holland    PA 157
   Garden View Care Center at Dougherty Ferry    Valley Park    MO 158    Garden
Villa of Bedford    Bedford    IN 159    Garden Villa of Bloomington   
Bloomington    IN 160    Glenbrook Health Center    Carlsbad    CA 161   
Glenburn Home    Linton    IN 162    Good Samaritan Hot Springs Village    Hot
Springs    AR 163    Good Samaritan Society - Bonell Community    Villag Greeley
   CO 164    Gorham House    Gorham    ME 165    Grace Care Center    Wichita
Falls    TX 166    Grace Care Center of Lufkin    Lufkin    TX 167    Grace
Pointe Continuing Care Senior Campus    Greeley    CO 168    Grand Village   
Grand Rapids    MN 169    Greene Acres Nursing Home    Paragould    AR 170   
Greenery Specialty Care Center    Canonsburg    PA 171    Greenwood Village
South    Greenwood    IN 172    Hanford Nursing & Rehabilitation Center   
Hanford    CA 173    Harbour Health Center    Port Charlotte    FL 174   
Harbour’s Edge    Delray Beach    FL 175    Harnett Woods Nursing and
Rehabilitation Center    Dunn    NC 176    Hawthorne House    Freeport    ME 177
   Helia Healthcare of Benton    Benton    IL 178    Heritage Manor of Canton   
Canton    TX 179    Heritage Oaks    Arlington    TX 180    Heritage Place   
Mesquite    TX 181    Hidden Lake Center    Raytown    MO 182    Highland Acres
Nursing and Rehabilitation Center    Lumberton    NC 183    Highland Pines   
Longview    TX 184    Hillside Heights Rehabilitation Suites    Canyon    TX 185
   Hillside Rehab & Care Center    Yorkville    IL 186    Hobbs Health Care
Center    Hobbs    NM 187    Holiday Nursing Center    Center    TX 188   
Holiday Resorts - Salina    Salina    KS 189    Holland Home - Raybrook Manor   
Grand Rapids    MI 190    Holzer Consolidated Health System    Bidwell    OH 191
   Hometown Nursing and Rehab    Hometown    PA 192    Horizons Living and Rehab
Center    Brunswick    ME 193    Hunter Hills Nursing and Rehabilitation Center
   Rocky Mountain    NC 194    Hy-Pana House Care Ctr    Fresno    CA 195    IHS
Treyton Oaks    Louisville    KY 196    Imboden Creek    Decatur    IL 197   
Inn at Sarasota Bay Club    Sarasota    FL 198    Jackson County Medical Care
Facility    Jackson    MI 199    Jewish Home and Care Center    Milwaukee    WI



--------------------------------------------------------------------------------

200    Jordan’s Nursing Home    Bridgman    MI 201    Kansas City Presbyterian
Manor    Kansas City    KS 202    Kewanee Care Home    Kenwanee    IL 203   
Kings Nursing & Rehab Ctr    Hanford    CA 204    Kingswood Senior Living
Community    Kansas City    MO 205    Kirby Pines Manor    Memphis    TN 206   
Kirkwood by the River    Birmingham    AL 207    Knox County Nursing Home   
Knoxville    IL 208    Ladera Nursing & Rehab Center    Albuquerque    NM 209   
Lake Harris Health Center    Leesburg    FL 210    Lake Winona Manor    Winona
   MN 211    Lakebridge Health Care Center    Johnson City    TN 212    Lakeland
Health Care Center    Elkhorn    WI 213    Lakeshore Lutheran Home    Duluth   
MN 214    Lakeshore Manor    Racine    WI 215    Lakeside Nursing Center   
Jacksonville    FL 216    Lakeview Nursing and Rehabilitation Centre    Chicago
   IL 217    Landis Homes Retire Comm Indep Living Facility    Lititz    PA 218
   Las Cruces Nursing Center    Las Cruces    NM 219    Las Palomas Nursing &
Rehab Center    Albuquerque    NM 220    Laurel Baye Healthcare of Greenville   
Greenville    SC 221    Laurel View Village    Davidsville    PA 222    Legend
Healthcare & Rehabilitation of Euless    Euless    TX 223    Legend Healthcare
and Rehabilitation - Greenville    Greenville    TX 224    Lexington Manor
Healthcare    Lexington    MO 225    Liberty Inn    Delray Beach    FL 226   
Liberty Nursing Center of Englewood    Englewood    OH 227    Liberty Nursing
Center of Hempstead Manor    Portsmouth    OH 228    Liberty Retirement Comm. of
Washington    Dayton    OH 229    Lincoln Meadows Care Center    Lincoln    CA
230    Lincoln Village    Racine    WI 231    Linwood Gardens Care Ctr   
Visalia    CA 232    Live Oak Manor    Live Oak    CA 233    Logan Elm   
Circleville    OH 234    Longhorn Village    Austin    TX 235    Longmeadow
Healthcare Center    Justin    TX 236    Loretto Health and Rehabilitation
Center    Syracuse    NY 237    Lourdes Nursing Home    Waterford    MI 238   
Lutheran Haven    Oveido    FL 239    Lutheran Home Frankenmuth    Frankenmuth
   MI 240    Lutheran Home Livonia    Livonia    MI 241    Lutheran Home Monroe
   Monroe    MI 242    Macon Health Care Center    Macon    MO 243    Magnolia
Manor of Columbia    Columbia    SC 244    Magnolia Manor of Greenwood   
Greenwood    SC 245    Magnolia Manor of Inman    Inman    SC 246    Magnolia
Manor of Rock Hill    Rock Hill    SC 247    Magnolia Manor of Spartanburg   
Spartanburg    SC 248    Magnolia Place of Greenville    Greenville    SC 249   
Magnolia Place of Spartanburg    Spartanburg    SC



--------------------------------------------------------------------------------

250    Magnum Health & Rehab of Adrian    Adrian    MI 251    Magnum Health &
Rehab of Albion    Albion    MI 252    Magnum Health & Rehab of Hastings   
Hastings    MI 253    Magnum Health & Rehab of Monroe    Monroe    MI 254   
Manor Park    Midland    TX 255    Manzano Del Sol    Albuquerque    NM 256   
Marianna Health & Rehabilitation Center    Marianna    FL 257    Marigold Rehab
& Health Care Center    Galesburg    IL 258    Mark Twain Caring Center   
Poplar Bluff    MO 259    Marquette    Indianapolis    IN 260    Mary Queen and
Mother Center    St. Louis    MO 261    Masonic Center for Health & Rehab   
Dousman    WI 262    McKinley Health Care Ctr    Sacramento    CA 263   
McKinley Manor    Gallup    NM 264    Meadow Ridge    Redding    CT 265   
Meadow View Manor    Grass Valley    CA 266    Meadows    Nashville    TN 267   
Menno Haven Inc.    Chambersburg    PA 268    Mercy Medical Daphne    Daphne   
AL 269    Mercy Retirement & Care Ctr    Oakland    CA 270    Merry Haven Care
Center    Snohomish    WA 271    Messiah Lifeways at Messiah Village   
Mechanicsburg    PA 272    Meth Wick Health Center    Cedar Rapids    IA 273   
Mid-America Care Center    Chicago    IL 274    Milton Health Care LLC    Milton
   MA 275    Mimosa Manor    Keller    TX 276    Mission Arch Care Center   
Roswell    NM 277    Mission Nursing and Rehabilitation Center    Mission    TX
278    Monroe Manor    Paris    MO 279    Montebello Healthcare Ctr    Hamilton
   IL 280    Montereau in Warren Woods    Tulsa    OK 281    Monterey Pines Care
Ctr    Monterey    CA 282    Montgomery Nursing Home    Montgomery    NY 283   
Montgomery Place    Chicago    IL 284    Moravian Village of Bethlehem   
Bethlehem    PA 285    Mount Carmel Nursing and Rehab    Mount Carmel    PA 286
   Mountain View Specialty Care Center, Inc.    Greensburg    PA 287    Mt
Vernon Countryside Manor    Mt. Vernon    IL 288    Mulberry Manor   
Stephenville    TX 289    Napa Nursing Ctr    Napa    CA 290    New Hope Manor
   Cedar Park    TX 291    NMS Healthcare of Hagerstown    Hagerstown    MD 292
   North Point    Paola    KS 293    Northridge Care Center    Reseda    CA 294
   Northview    St. Louis    MO 295    Oakland Heights Nursing & Rehab   
Oakland    CA 296    Oakview Heights Continuous Care & Rehab    Mt Carmel    IL
297    Oklahoma Methodist Manor    Tulsa    OK 298    Osprey Point    Bushnell
   FL 299    Ozark Mountain Regional H/C    Crane    MO



--------------------------------------------------------------------------------

300    Pacific Haven Healthcare Center    Garden Grove    CA 301    Palm Terrace
of Mattoon    Mattoon    IL 302    Park Manor of Conroe    Conroe    TX 303   
Park Manor of Cyfair    Houston    TX 304    Park Manor of Cypress Station   
Houston    TX 305    Park Manor of Humble    Humble    TX 306    Park Manor of
Quail Valley    Missouri City    TX 307    Park Manor of Southbelt    Houston   
TX 308    Park Manor of The Woodlands    The Woodlands    TX 309    Park Manor
of Tomball    Tomball    TX 310    Park Manor of Westchase    Houston    TX 311
   Park Manor Rehab & Health Care Ctr    Middletown    NY 312    Park Place
Manor Inc    Belton    TX 313    Park Ridge Nursing Center    Jacksonville    FL
314    Park View Health Center    Oshkosh    WI 315    Park Vista Health Center
   Fullerton    CA 316    Parkhouse    Royersord    PA 317    Parkway Place   
Houston    TX 318    Pataskala Oaks Care Center    Pataskala    OH 319   
Pathstone Living    Mankato    MN 320    Pecan Valley Rehab and Healthcare Ctr
   San Antonio    TX 321    Pine Ridge    Stevensville    MI 322    Placerville
Pines Care Ctr    Placerville    CA 323    Pleasant Springs Healthcare Center   
Mt. Pleasant    TX 324    Pleasant Valley Nursing Center    Derry    NH 325   
Pleasant View    Corunna    MI 326    Premier Estates of Muscatine (previously
Carrington Place of Muscatine)    Muscatine    IA 327    Preston Residence at
Jenners Pond    West Grove    PA 328    Prestonwood Rehabilitation & Nursing
Center    Plano    TX 329    Providence Place    Kansas City    KS 330   
Quality Care of Waco    Waco    TX 331    Querencia at Barton Creek    Austin   
TX 332    Red Cliffs Regional    St. George    UT 333    Redbanks Nursing Home
   Henderson    KY 334    Regency Nursing Care Residence    Springfield    IL
335    Regents Park at Aventura    Aventura    FL 336    Regents Park of Boca
Raton    Boca Raton    FL 337    Retama Manor South    Victoria    TX 338   
Retirement Nursing Center    Austin    TX 339    Riddle Village    Media    PA
340    Ridgetop Haven Health Care Center    Ridgetop    TN 341    Rio Rancho
Nursing & Rehab Center    Rio Rancho    NM 342    Riverside Health and Rehab
(previously Driftwood Rehab and Nursing Center)    Charleston    SC 343   
Riverview Health & Rehabilitation Center    Savannah    GA 344    Roan Highlands
Nursing Center    Roan Mountain    TN 345    Roanoke Landing Nursing and
Rehabilitation Center    Plymouth    NC 346    Roanoke River Nursing and
Rehabilitation Center    Williamston    NC 347    Rochelle Rehabilitation Health
Care Center    Rochelle    IL 348    Rome Hosp - Res. Health Care Facility   
Rome    NY



--------------------------------------------------------------------------------

349    Roseville Care Ctr    Roseville    CA 350    Ross Manor    Bangor    ME
351    Royal Manor Health Center    Waco    TX 352    Saint Ann’s Home for the
Aged    Grand Rapids    MI 353    Samaritan Keep Hom    Watertown    NY 354   
San Juan Manor    Farmington    NM 355    Sandalwood Manor, Inc    Wheat Ridge
   CO 356    Seacrest Village Ret Comm    Encinitas    CA 357    Seal Rock LLC
   Saco    ME 358    Seaside Retirement & Nursing Center    Portland    ME 359
   Seven Acres Jewish Senior Care Services    Houston    TX 360    Shady Lane   
Manitowoc    WI 361    Sharmar Village Care Center    Pueblo    CO 362    Shell
Point Village Nursing Pavilion    Ft. Myers    FL 363    Shenandoah Manor
Nursing Center    Shenandoah    PA 364    Sheridan Health Care Center (or The
Grove at the Lake)    Zion    IL 365    Sienna Extended Care & Rehab    Midwest
City    OK 366    Sierra Hills Care Center, Inc.    Roseville    CA 367   
Silverado Senior Living/Turtle Creek    Dallas    TX 368    Simpson House   
Philadelphia    PA 369    Sister Servants of the Immaculate Heart of Mary   
Monroe    MI 370    Skyline Ridge Nursing and Rehabilitation Center    Canon
City    CO 371    South Elgin Rehabilitation and Health Care Center    South
Elgin    IL 372    Southview Manor    Chicago    IL 373    Southwest Nursing and
Rehab -    Ft. Worth    TX 374    Spokane Veterans’ Home    Spokane    WA 375   
St Lukes Miners Memorial Geriatric Center    Coaldale    PA 376    St. Andre
Health Care    Biddeford    ME 377    St. Anne Home, Inc.    Greensburg    PA
378    St. Catherine Laboure’ Manor    Jacksonville    FL 379    St. Clair
Nursing Center    St. Clair    MO 380    St. Francis Nursing Center    Newport
News    VA 381    St. Martins in the Pines    Irondale    AL 382    Stillwater
Healthcare    Bangor    ME 383    Stone Oak Care Center    San Antonio    TX 384
   Stoneridge Towne Center    Myerstown    PA 385    Sunrise View    Everett   
WA 386    Sunset Hills Health and Rehab Center    St. Louis    MO 387    Sunset
Villa Care Center    Roswell    NM 388    Sylvan Health Center    Clearwater   
FL 389    TableRock HealthCare    Kimberling City    MO 390    Terence Cardinal
Cooke Health Care Center    New York    NY 391    Terrace NH Operator   
Waukegan    IL 392    Terrace of Daytona Beach LLC    Daytona Beach    FL 393   
Texoma Healthcare Center    Sherman    TX 394    The Arbors    Amarillo    TX
395    The Blakeford at Green Hills    Nashville    TN 396    The Bluffs
(Formerly Boone)    Columbia    MO 397    The Carriage House of Bay City    Bay
City    MI 398    The Chesapeake    Newport News    VA



--------------------------------------------------------------------------------

399    The Cloisters of Mission Hills (or Shea Family Health Mission Hills)   
San Diego    CA 400    The Fountains at the Carlotta    Palm Desert    CA 401   
The Fountains of Canterbury    Oklahoma City    OK 402    The Highlands of
Dallas (or Forest Lane Healthcare Center)    Dallas    TX 403    The Jefferson
   Arlington    VA 404    The Legacy at Preston Hollow    Dallas    TX 405   
The Legacy at Willow Bend    Plano    TX 406    The Meadows at Edgewood    North
Andover    MA 407    The Neighborhoods at Quail Creek - Americare    Springfield
   MO 408    The Neighbors    Byron    IL 409    The Park in Plano    Plano   
TX 410    The Renaissance of Kessler Park    Dallas    TX 411    The Riverside
   New York    NY 412    The Riverview    St. Louis    MO 413    The Sarah
Chudnow Campus    Mequon    WI 414    The Springs at Crystal Lake    Crystal
Lake    IL 415    The Springs at Pacific Regent (or the Fountains at Pacific
Regent)    Bellevue    WA 416    The Village at Gleannloch Farms    Spring    TX
417    The Village at Northrise - Desert Willow    Las Cruces    NM 418    The
Village at Richardson    Richardson    TX 419    The Village of Germantown -
Skilled    Germantown    TN 420    The Villages of North Branch    North Branch
   MN 421    The Washington House (or the Fountains at the Washington House)   
Alexandria    VA 422    The Waterford Health Care Center    Juno Beach    FL 423
   Timberlake Care Ctr    Kansas City    MO 424    Trail Lake Nursing and Rehab
   Fort Worth    TX 425    Trezevant Manor (or Allen Morgan Health &
Rehabilitation Center)    Memphis    TN 426    Tri County Nursing Home   
Trenton    FL 427    Tri-County Extended Care Center    Fairfield    OH 428   
Tudor Oaks Retirement Community    Muskego    WI 429    Tulare Nursing & Rehab
Ctr    Tulare    CA 430    United Methodist Village North    Lawrenceville    IL
431    United Zion Retirement Community    Lititz    PA 432    Valley View
Skilled Nursing Ctr    Ukiah    CA 433    Vantage House    Columbia    MD 434   
Vi at Aventura    Aventura    FL 435    Vi at Bentley Village    Naples    FL
436    Vi at Highlands Ranch    Highlands Ranch    CO 437    Vi at Lakeside
Village    Lantana    FL 438    Vi at the Glen    Glenview    IL 439    Villa
Valencia    Laguna Hills    CA 440    Vindobona Nursing Home    Braddock Heights
   MD 441    Vista Grande Villa    Jackson    MI 442    Wadley Care Center   
Purcell    OK 443    Walnut Hills    Austin    TX 444    Warr Acres    Oklahoma
City    OK 445    Washington Veterans’ Home    Retsil    WA 446    Wasserman
Hebrew Home    Rockville    MD



--------------------------------------------------------------------------------

447    Water’s Edge Extended Care    Delray Beach    FL 448    Wesley Commons   
Greenwood    SC 449    West Ridge Associates    Cedar Rapids    IA 450   
Westbury    Jackson    GA 451    Westbury Health & Rehabilitation    McDonough
   GA 452    Westgate Gardens Care Ctr    Visalia    CA 453    Westminster Manor
   Austin    TX 454    Westminster Village Terre Haute    Terre Haute    IN 455
   Westmont Nursing & Rehab Center    Westmont    IL 456    Westmoreland   
Chillicothe    OH 457    Westover Hills    San Antonio    TX 458    Westover
Retirement Community    Hamilton    OH 459    Whispering Pines (now Aperion Care
Valparaiso)    Valparaiso    IN 460    White Oak Rehabilitation & Health Care
Center    Mount Vernon    IL 461    Wichita Presbyterian Manor    Wichita    KS
462    William Hill Manor    Easton    MD 463    Willow Gardens Care Center   
Marion    IA 464    Willow Park    Lawton    OK 465    Willowcreek
Rehabilitation and Nursing Center    Belleville    IL 466    Willows Health
Center    Rockford    IL 467    Windsong Village Convalescent Center    Pearland
   TX 468    Windsor - Monterey Care Center    Monterey    CA 469    Windsor
Chico Care Center    Chico    CA 470    Windsor Chico Creek Care &
Rehabilitation Center    Chico    CA 471    Windsor Gardens Rehabilitation
Center of Salinas    Salinas    CA 472    Windsor Hills    Oklahoma City    OK
473    Windsor Redding Care Center    Redding    CA 474    Windsor-Hampton Care
Center    Stockton    CA 475    Wingate at Andover    Andover    MA 476   
Wingate at Beacon    Beacon    NY 477    Wingate at Brighton (or Wingate at
Boston)    Boston    MA 478    Wingate at Dutchess    Fishkill    NY 479   
Wingate at East Longmeadow    East Longmeadow    MA 480    Wingate at Haverhill
   Haverhill    MA 481    Wingate at Lowell    Lowell    MA 482    Wingate at
Needham    Needham    MA 483    Wingate at Reading    Reading    MA 484   
Wingate at Silver Lake    Kingston    MA 485    Wingate at South Hadley    South
Hadley    MA 486    Wingate at Springfield    Springfield    MA 487    Wingate
at Sudbury    Sudbury    MA 488    Wingate at Ulster    Highland    NY 489   
Wingate at West Springfield    West Springfield    MA 490    Wingate at
Wilbraham    Wilbraham    MA 491    Winterhaven Health Care Center    Houston   
TX 492    Wisconsin Lutheran Care Center    Milwaukee    WI 493    Wolf Creek
Care Center    Grass Valley    CA 494    Woodland Terrace of Citrus County   
Hernanado    FL 495    Wood-Lawn    Batesville    AR 496    Woodside Lutheran
Home    Green Bay    WI 497    Wyndemere    Wheaton    IL 498    Zerbe Sisters
Nursing Center    Narvon    PA